Dear Mr. Jones:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Rapides Parish Waterworks District No. 3, you have asked for our opinion on the following question:
  Is it legal for a Water Works District to execute an Intergovernmental Agreement with a local municipality for the Water Works District to cut off water service to a customer when that customer has not paid their municipal bill for garbage services?
As authority for such an Intergovernmental Agreement, your opinion request references La.Rev.Stat. 33:4169.1 which provides, in pertinent part, the following:
  § 4169.1. Municipal and parish authority over collection and disposal of garbage and trash; franchising, permitting, and licensing; assessment and collection of service charge
                                   * * *  B. (1) The governing authority of any municipality or parish is authorized to execute contracts with private water companies or water districts serving customers in the area served by a garbage and trash collection and disposal service pursuant to Subsection A.
  (2) Such contracts may contain such terms and privileges as may be agreed upon between the parties, pursuant to which charges imposed for such garbage and trash collection and disposal service may be collected by water companies or water districts, and providing a procedure to enforce collection by an agreement to shut off or terminate the service of the supply of water, hereinafter referred to as "utility service", to any premises delinquent in the payment of either its utility charges or garbage *Page 2 
and trash collection and disposal service charges; however, such procedure shall provide for prior notice by certified mail to any person who fails to pay such service charges that said person's utility service may be shut off or terminated, and not less than thirty days after provision of such notice and only after said person's subsequent refusal to pay such service charges within said thirty days, the utility service may be shut off or terminated.
  (3) Any such contract shall not require the approval of any state department, agency, or commission.
  (4) A private water company or water district contracting with a governing authority pursuant to this Subsection may require the governing authority to supply such indemnity bond or liability insurance as the private water company or water district may consider necessary for its protection.
                                   * * *
Our office has addressed similar questions before. In Attorney General Opinion No. 83-117, we opined that a water district could legally discontinue water service for nonpayment of garbage or sewer fees after notice requirements were met. However, in Attorney General Opinion Nos. 80-1202 and 07-0106 we opined that the failure to pay garbage or sewerage fees, or violation of a parish ordinance was not sufficient cause to terminate water service.
In both Attorney General Opinion Nos. 80-1202 and 07-0106, we were of the opinion that while a waterwork district possesses all the powers of a corporation, La.R.S. 33:3815 limits this power to that necessary for it to carry out the purposes for which it was created. Waterwork districts were created to perform the duties of water production and distribution within their respective boundaries. As such, waterwork districts have sufficient cause and authority to terminate water service if that particular bill is not paid, provided due process requirements are met.
However, we believed the failure to pay garbage or sewerage fees or violation of a parish ordinance was not sufficient cause to terminate water service. These activities are under the control of entities separate and distinct from a waterwork district, and in no way affect the ability of a waterwork district to accomplish its objectives.
Neither Attorney General Opinion No. 80-1202, nor Opinion No. 07-0106 contemplated the Intergovernmental Agreement authorized by La.Rev.Stat.33:4169.1. As such, in light of the specific authority granted by statute for such an arrangement, it is the opinion of this office that a Water Works District may execute an Intergovernmental Agreement with a local municipality for the Water Works District to cut off water service *Page 3 
to a customer when that customer has not paid their municipal bill for garbage services. Such an arrangement is specifically allowed by statute.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: ____________________
  MICHAEL J. VALLAN
  Assistant Attorney General
  JDC/MJV/crt